Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-9, 11, 21-22, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour (US 4,970,700), and further in view of Bachelor (US 2005/0007882 A1) and Satoh (US 2005/0226099 A1).
Regarding claim 1, Gilmour teaches a forward scanning sonar system comprising:
a support structure [fig. 2 shows forward looking sonar nose cone on underwater vehicle which projects two forward facing beams downward]; and,
min].
(alternatively for claim 9)
a forward scanning sonar method comprising:
a) providing a port sonar transducer and a starboard sonar transducer, each for emitting sound waves forming a fan-shaped beam and receiving returned echo sequences [fig. 9 shows adjustable wings with starboard and port transducer means 51’ and 52’];

c) moving the support structure along a forward moving direction [fig. 2 shows underwater vehicle propelled forward underwater];
d) providing fan-shaped beams of the port sonar transducer and the starboard sonar transducer providing fan-shaped beams having a fixed orientation such that one fan-shaped beam is in a plane oriented forwardly downwardly towards port while the other fan-shaped beam is in a plane oriented forwardly downwardly towards starboard such that the fan-shaped beams form an forming angled port scan line and an angled starboard scan line, respectively, when touching the sea floor oriented at a scan angle q'to a vertical projection of the forward moving direction onto the sea floor with the scan angle q' being greater than 0 and smaller than π/2, wherein the fan-shaped beams intersect each other along an intersecting line extending from an intersecting point of the scan lines on the sea floor towards the sonar transducers with the intersecting point being located in the forward moving direction ahead of the support structure [fig. 2 shows beams pointing down forward at approximately 45 degrees and crossing at rmin];
e) converting the returned echo sequences into port and starboard raw sonar return data [col. 1:20-25 describes receiver for acoustic energy reflected from the insonified strip…multiple transmissions take place and the return signals are processed and portrated on a line-by-line basis];
f) providing the port and the starboard raw sonar return data to a processor [col. 1:15-20 signal processing apparatus];

h) displaying the sonar imaging data and/or the profiled data on a monitor [col. 3:25-35 The receiver signals are processed and are stored in the display control 56 and collectively presented to display device 58 such as a cathode ray tube.].



    PNG
    media_image1.png
    964
    585
    media_image1.png
    Greyscale

(alternatively for claim 32: orientated forwardly and rearwardly [fig. 2 shows forward and downward which appears to be equivalent; noted that claim language is different than rearward and downward])
Gilmour teaches overlapping beams at the sea bottom … but does not explicitly teach …, and yet Bachelor teaches fan-shaped beams overlap continuously and intersect each other along 
It would have been obvious to adjust the transducer wings as taught by Gilmour, so that that beams continuously overlap as taught by Bachelor so that the intersecting views may produce a 2D/3D data set (Bachelor) [0111].

    PNG
    media_image2.png
    512
    632
    media_image2.png
    Greyscale


It would have been obvious to replace the dedicated transmitting and receiving arrays as taught by Gilmour, with the transmitting/receiving switched transducers as taught by Satoh because reusing individual transducers as transmission and reception modes under the control of a processor so that direction of the transmitting beam and receiving beam may coincide even when the vessel is in motion (e.g., pitches, rolls or heaves) (Satoh) [0013].
Regarding claim 4, Gilmour also discloses the forward scanning sonar system according to claim 1 wherein the port sonar transducer and the starboard sonar transducer are configured such that the scan angle n' of the port scan line and the starboard scan line is a same angle [fig. 2 and 3 shows symmetric #51 and #52 transducers and projected beams;].
Regarding claim 5, Gilmour also discloses the forward scanning sonar system according to claim 4 wherein the port sonar transducer and the starboard sonar transducer each comprise a transmit/receive sonar transducer element for transmitting sonar pulses of the fan-shaped beam in a plane oriented substantially perpendicular to a longitudinal extension 1 thereof, and wherein the port sonar transducer is mounted to the support structure such that the longitudinal extension 1 is oriented rearwardly downwardly and is oriented towards port at a port angle to the vertical plane comprising the forward moving direction with the port angle being greater than 0 and smaller than a/2, and wherein the starboard sonar transducer is mounted to the support structure such that the longitudinal extension 1 is oriented rearwardly downwardly and is oriented towards starboard at a starboard angle to the vertical plane comprising the forward moving direction with the starboard angle being greater than 0 and smaller than n/2 [fig. 2 and col. 2:35-40 also shows #14/#16 insonification strips/receivers and #15/#17 rearward downward produced by port and starboard projection transducers].
Regarding claim 6, Gilmour also discloses the forward scanning sonar system according to claim 5 wherein the longitudinal extensions 1 of the port sonar transducer and the starboard sonar transducer are oriented rearwardly downwardly at a same downward angle, and wherein the port angle and the starboard angle are a same angle [fig. 2 and col. 2:35-40 also shows #14/#16 insonification strips/receivers and #15/#17 rearward downward produced by port and starboard projection transducers].
Regarding claim 7, Gilmour also discloses the forward scanning sonar system according to claim 4 wherein the port sonar transducer and the starboard sonar transducer each comprise a transmit/receive sonar transducer element for transmitting sonar pulses of the fan-shaped beam in a plane oriented substantially perpendicular to a longitudinal extension 1 thereof [col. 1:10-20 describes transmitting transducer and receiver transducer], and wherein the port sonar transducer is mounted to the support structure such that the longitudinal extension 1 is oriented forwardly upwardly and is oriented towards port at a port angle to the vertical plane comprising the forward moving direction with the port angle being greater than 0 and smaller than π/2, and wherein the starboard sonar transducer is mounted to the support structure such that the longitudinal extension 1 is oriented forwardly upwardly and is oriented towards starboard at a starboard angle to the vertical plane comprising the forward moving direction with the starboard angle being greater than 0 and smaller than π/2 [figs. 2 and 9 show adjustable wings for angling transducers].
Regarding claim 8, Gilmour also discloses the forward scanning sonar system according to claim 7 wherein the longitudinal extensions 1 of the port sonar transducer and the starboard sonar transducer are oriented forwardly upwardly at a same upward angle, and wherein the port angle and the starboard angle are a same angle [fig. 2 and 3 shows symmetric #51 and #52 transducers and projected beams].
Regarding claim 11, Gilmour also discloses the forward scanning sonar method according to claim 9 wherein e) comprises: the port sonar transducer receiving a port echo sequence along an angled port scan line and the starboard sonar transducer receiving a starboard echo sequence along an angled starboard scan line; and, converting the port sonar return sequence into port raw sonar return data and the starboard sonar return sequence into starboard raw sonar return data [col. 
Regarding claim 21, Gilmour also discloses the forward scanning sonar system according to claim 1 wherein each of a fan-shaped beam of the port sonar transducer and the starboard sonar transducer for receiving the returned echo sequences is replaced with at least two parallel or coinciding, yet independent, angled fan-shaped beams [fig. 6 and col. 4:5-15 depict parallel arrays where a situation occurs where a gap is formed so that the beams do not intersect due to a cross current].
Regarding claim 22, Gilmour also discloses the forward scanning sonar method according to claim 9 wherein e) comprises receiving a sonar echo sequence with at least two parallel, or coinciding, angled fan-shaped beams in each of the port sonar transducer and the starboard sonar transducer [fig. 6 and col. 4:5-15 depict parallel arrays where a situation occurs where a gap is formed so that the beams do not intersect due to a cross current], and wherein g) comprises determining imaging data and the angles of arrival for the received sound waves along angled port and starboard scan lines indicative of a 3D image [col. 1:30-40 angle look sonar systems].
Regarding claim 33, Gilmour as modified by Bachelor teaches the forward scanning sonar system according to claim 5 wherein a position and the orientation of the fan-shaped beam formed by each of the port sonar transducer and the starboard sonar transducer are independent of a distance between the port sonar transducer and the starboard sonar transducer [0025 As the angle of incidence increases, the effective aperture decreases and the resolution declines. Changing the steering angle or the frequency in a frequency steered array changes the beam width and hence changes the resolution.].
Regarding claim 34, Gilmour as modified by Bachelor teaches the forward scanning sonar system according to claim 7 wherein a position and the orientation of the fan-shaped beam formed by each of the port sonar transducer and the starboard sonar transducer are independent of a distance between the port sonar transducer and the starboard sonar transducer [0025 changing the steering angle or frequency changes the beam width].


Claims 26-28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour (US 4,970,700), Bachelor (US 2005/0007882 A1), and Satoh (US 2005/0226099 A1) as applied to claim 11 above, and further in view of Boyle (US 2015/0363914 A1).
Regarding claim 26, Gilmour does not explicitly teach … and yet Boyle teaches the forward scanning sonar method according to claim 11 wherein the port raw sonar data is dependent, in part, upon an echo sequence returned by the port scan line, and the starboard raw sonar data is dependent, in part, upon an echo sequence returned by the starboard scan line, and both the port and the starboard raw sonar data are dependent upon a correlation of the port and the starboard echo sequences returned by the cross-point of the port and the starboard scan lines [0131 Machine vision may also be used to correlate adjacent still images into a larger combined still image.; 0222 images may be joined together…using standard correlation algorithms.; 0241 Once a correlated reference object has been found in overlapping augmented output images, it is possible to stich those augmented output images together so as to maintain accuracy therein.].
It would have been obvious to combine the crossed port and starboard imaging of Gilmour, with the imaging combined by correlation/stitching as taught by Boyle so that a single image is formed from several overlapping images.
Regarding claim 27, Gilmour as modified by Boyle teaches the forward scanning sonar method according to claim 26 wherein the 2D sonar imaging data are determined by determining first 2D imaging data in dependence upon the port raw sonar return data, second 2D imaging data in dependence upon the starboard raw sonar return data, and third 2D imaging data in dependence upon the correlation of the port and the starboard sonar return data from the cross point of the two angled scan lines [0131; 0222 images are 2D; 0241].
Regarding claim 28, Gilmour as modified by Boyle teaches the forward scanning sonar method according to claim 27 wherein the first 2D imaging data are correlated with the second 2D imaging data in dependence upon the third 2D imaging data [0131; 0222 images are 2D; 0241].
Regarding claim 30, Gilmour as modified by Boyle teaches the forward scanning sonar method according to claim 28 wherein h) comprises generating a profiled data based on the third 2D imaging data, wherein the profiled data is displayed as an anticipated sea bottom profile along the forward direction ahead of the support structure [0221 As a survey vehicle moves along a structure or through a scene, a large number of such augmented output images are captured sequentially and a subset of three adjacent fields of view are shown where frames 416, 417 and 418 overlap in regions 419 and 420.].
Regarding claim 31, Gilmour as modified by Boyle teaches forward scanning method according to claim 22 wherein g) comprises generating a correlated, gap-free, 3D imaging data for a display based on angled 3D port imaging data and angled 3D starboard imaging data that are correlated with each other over the intersecting line in the forward direction [0018 underwater range finding techniques include sonar, LIDAR and time of flight measurements.; 0131] Machine vision may also be used to correlate adjacent still images into a larger combined still image].

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour (US 4,970,700), Bachelor (US 2005/0007882 A1), Satoh (US 2005/0226099 A1), and Boyle (US 2015/0363914 A1) as applied to claim 28 above, and further in view of Brown (US 2013/0148471 A1).
Regarding claim 29, Gilmour does not explicitly teach … and yet Brown teaches the forward scanning sonar method according to claim 28 wherein h) comprises generating a correlated 2D imaging data for a display, wherein the correlated 2D imaging data is displayed as angled water fall traces to form a gap-free 2D image [fig. 2 shows port sidescan beam and starboard sidescan beam along with downscan beam; fig. 4 shows waterfall view].

    PNG
    media_image3.png
    545
    474
    media_image3.png
    Greyscale

It would have been obvious to combine the sidescan sonars of Gilmour, with the sidescan sonars and waterfall views of Brown so that a time history of the ocean bottom may be viewed as the watercraft travels.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In other words, Satoh 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645             
                                                                                                                                                                                           /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645